DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
 

Response to Amendment
	Claims 6 and 10 have been amended. Claim 12 has been cancelled.  Claims 6 and 10 are currently pending and have been treated on the merits. 

Response to Arguments
	Applicant’s arguments regarding the double patenting rejection over 15801941 have been fully considered and found persuasive.  The double patenting rejection over 15801941 has been withdrawn. 

	Applicant further argues that Gueniche claims a list of ~45 different strains and their mixtures, and that this provides hundreds of potential options that one of ordinary skill in the art would need to consider, and that no direction nor expectation of success in these two strains would be expected.  This is not found persuasive as Gueniche clearly claims a list of ~45 specific strains, Gueniche further claims use of mixtures and in the specification further teaches embodiments in which two strains are used ([0136]).  One of ordinary skill in the art would readily be able to envision the combinations of the claimed probiotics together.  Further direction has been given by Gueniche to use these probiotics and that they may be mixed for the purpose.  Applicant argues that there would be no expectation of success; however, one of ordinary skill in the art would have a reasonable expectation of success in formulating a composition with these two probiotics in a method as they are explicitly listed for use. 
	Applicant further argues that all of the examples used in Gueniche are a combination of Lactobacillus johnsonii and paracasei.  This is not found persuasive as there is no requirement that a prior art reference specifically exemplify the claimed invention (if the prior art reference had done so it would anticipate the instant claims).  
Applicant further argues that the examples use bacteria at a 1010 cfu and the instant applicant claims use at 3-6 X 109 cfu.  This is not found persuasive as Gueniche teaches that the 9 cfu, see for example 14 and 15.  
Applicant further argues that the declaration submitted on 12/31/2020 demonstrates that the specific strains of the instant invention do not produce the same effects and thus it would not be possible to predict which combination of Vitamin C and probiotics would be successful in treating skin conditions.  The declaration under 37 CFR 1.132 filed on 12/31/2021 is insufficient to overcome the rejection of claims 6 and 8 based upon 35 U.S.C. 103 as set forth in the last Office action because:  Applicant provides evidence that the species claimed have higher survival in the presence of high concentration of vitamin C than other bacteria, this evidence however is unpersuasive as it fails to set forth the significance of such survival for the method of treating a skin conditions associated with oxidative damage.  Further there is no requirement as to the amount or concentration of vitamin C administered nor that the probiotics be in solution with Vitamin C.  Further this data or knowledge is not present within the specification, nor do the claims as originally filed require these two species for a method of treating skin conditions associated with oxidative damage, further suggesting that no nexus lies between the method of treatment and the evidence provided.  Additionally the declaration does not provide what conditions or composition yielded the data submitted.  Further the claimed method does not require the components to be mixed let alone be present in the amounts or conditions of the data provided (see MPEP 716.02(d) – any unexpected results must be commensurate in scope with the claims).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gueniche (USPGPub 20090068161).
Regarding claim 6 and the limitation “A method for treating a skin condition associated with oxidative damage in subject in need thereof, comprising administering to the subject in need thereof, an antioxidant composition containing vitamin C and probiotics consisting of Enterococcus faecium and Lactobacillus rhamnosus, wherein the composition increases vitamin C absorption in the subject in need thereof wherein the probiotics are contained in an amount 
Regarding the limitation “wherein the composition increases Vitamin C absorption in the subject in need thereof”, All subjects may be considered in need of having their Vitamin C absorption increased, and thus the administration of Vitamin C in the composition made obvious by the teaching of Gueniche.  As Vitamin C is administered, absorption will increase 
	Regarding claim 10 and the limitation “wherein the probiotics are contained in an amount of 5 X 109 CFU/g based on total weight of the composition”, Gueniche teaches that the probtiotics should be present in an amount of 107 to 1012 cfu/g  ([0143]), and further teaches examples with compositions having amounts in the range of 109 to 1010/g of capsule ([0249], [0252], [0253]).  The range taught by Gueniche encompasses the entire range claimed and is close in amount to specific examples taught by Gueniche, the instant range is therefore rendered obvious by the teaching of Gueniche. 

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657          

/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657